Citation Nr: 0500026	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-06 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel  


INTRODUCTION

The veteran had active service from May 1969 to February 
1971.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2001 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  The RO determined that new and 
material evidence had been received to reopen the  claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has preliminarily reviewed the record in this 
matter and has determined that additional medical analysis is 
required to assess adequately the veteran's reopened service 
connection claim. 

Accordingly, this case is REMANDED for the following actions:

1.	The veteran should  be afforded 
additional medical examination by a 
cardiologist in order to determine the 
presence of any chronic cardiac or 
cardiovascular  disease.  The claims 
folder should be given to the examiner 
for review in conjunction with the 
examination.  The examiner should be 
asked to identify what cardiovascular 
or cardiac diseases are present and to 
opine whether any such disease is at 
least as likely as not to have begun 
in service or is otherwise 
attributable to military service.  
Please also ask the examiner to 
comment on the significance of the 
inservice finding of right bundle 
branch block. 
   
2.	The case should again be reviewed on 
the basis of the additional evidence.  
If the benefit sought is not granted 
in full, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).





